 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   JOHN DAVID PAMPLIN,                                    Case No.: 3:18-cv-00382-RCJ-CBC

 9           Petitioner
                                                                         ORDER
10 v.

11 WARDEN ELY STATE PRISON, et al.,

12           Respondents

13

14          Petitioner John David Pamplin has submitted a § 2254 petition for a writ of habeas

15 corpus and has now paid the filing fee (ECF No. 1-1). The court has reviewed his petition and

16 motion for stay; the motion shall be denied, and the petition shall be dismissed as set forth

17 below.

18          Pamplin presents no basis whatsoever to support his bare motion for a stay and abeyance

19 while he exhausts claims in state court related to his 2002 state judgment of conviction (see ECF

20 No. 8). Further, the court takes judicial notice of the proceedings in case no. 3:08-cv-00007-

21 RCJ-VPC. In that case, initiated by Pamplin in 2008, Pamplin sought federal habeas corpus relief

22 from the same state court conviction. His petition was dismissed on January 14, 2011, and this

23 court denied a certificate of appealability (ECF Nos. 34 and 35 in case no. 3:08-cv-00007-RCJ-
 1 VPC). Pamplin appealed, and the Ninth Circuit Court of Appeals denied his request for a

 2 certificate of appealability on December 20, 2011 (ECF No. 44 in case no. 3:08-cv-00007-RCJ-

 3 VPC). Pamplin petitioned the United States Supreme Court for certiorari, and the petition for

 4 certiorari was denied on May 14, 2012 (ECF No. 45 in case no. 3:08-cv-00007-RCJVPC). On

 5 June 11, 2018, Pamplin filed a “Request for Rehearing on Original and Amended Petitions”

 6 (ECF No. 46 in case no. 3:08-cv-00007-RCJ-VPC). That motion was denied on June 18, 2018

 7 (ECF No. 48 in case no. 3:08-cv-00007-RCJ-VPC). Pamplin appealed from the June 18, 2018,

 8 order, and the court of appeals denied his request for a certificate of appealability on November

 9 16, 2018 (ECF No. 52 in case no. 3:08-cv-00007-RCJ-VPC).

10         Pamplin has presented no basis whatsoever to support his bare motion for stay of this

11 habeas matter, and in light of the proceedings in case no. 3:08-cv-00007-RCJ-VPC, this action

12 will be summarily dismissed.

13         IT IS THEREFORE ORDERED that the Clerk shall DETACH and FILE the petition

14 (ECF No. 1).

15         IT IS FURTHER ORDERED that the petition is DISMISSED as set forth in this order.

16         IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

17         IT FURTHER ORDERED that petitioner’s motion to stay case (ECF No. 8) is

18 DENIED.

19         IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly

20 and close this case.

21         DATED:April
           Dated: This 18    day of April, 2019.
                        4,th2019

22                                                          _________________________________
                                                            ROBERT C. JONES
23                                                          UNITED STATES DISTRICT JUDGE



                                                    2
